Appellant was convicted in a trial before the court of unlawfully carrying a pistol and fined the sum of $100.00.
The facts show that about 9:00 o'clock on the night of March 1, 1948, a police officer saw appellant in the rear seat of a car in the 700 block on Thompson Street in Austin, in company with a woman in a compromising position. The policeman flashed his light into the car, whereupon appellant climbed over into the front seat and sat under the steering wheel. He was asked to step out and after having done so, a pistol was found where he had been sitting. This pistol seems to have been about his person. *Page 486 
There are no bills of exception in the record and no further testimony than that of the police officer.
The judgment will be affirmed.